 

Exhibit 10.1





 



Nile Therapeutics, Inc.
4 West 4th Avenue, Suite 400

San Mateo, California 94402

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Nile
Therapeutics, Inc., a Delaware corporation (the “Company”) as follows:

 

1.     This Subscription Agreement, including the Terms and Conditions For
Purchase of Securities attached hereto as Annex I (collectively, (this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

 

2.     The Company has authorized the sale and issuance to certain investors of
up to an aggregate of (i) 3,350,000 shares (the “Shares”) of its common stock,
par value $0.001 per share (the “Common Stock”) and (ii) warrants (each, a
“Warrant” and, collectively, the “Warrants”) to purchase up to an aggregate of
2,512,500 shares of Common Stock (the “Warrant Shares”), in substantially the
form attached hereto as Exhibit B. Each Investor will receive 0.75 of a Warrant
to purchase one Warrant Share for each Share purchased by the Investor at an
aggregate initial public offering price of $0.40. (the “Purchase Price”). The
Shares, the Warrants and the Warrant Shares are collectively referred to herein
as the “Securities”.

 

3.     The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File No.
333-165167 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

 

4.     The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares and
the Warrants set forth below for the aggregate Purchase Price set forth below.
The Shares and the Warrants shall be purchased pursuant to the Terms and
Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. The Investor
acknowledges that the Offering is not being underwritten by the placement agent
(the “Placement Agent”) named in the Prospectus Supplement and that there is no
minimum offering amount.

 

5.     The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):

 

 

 

 

[         ] A. [____] A. Delivery by crediting the account of the Investor's
prime broker (as specified by such Investor on Exhibit A annexed hereto) with
the Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) system, whereby Investor's prime broker shall initiate a DWAC
transaction on the Closing Date using its DTC participant identification number,
and released by American Stock Transfer & Trust Company, LLC, the Company’s
transfer agent (the “Transfer Agent”), at the Company's direction. NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL:

 

(I)DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

(II)REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SHARES AND THE WARRANTS BEING PURCHASED BY THE INVESTOR TO THE
FOLLOWING ACCOUNT:

 

[To be separately provided to the Investor]

 

—OR—

 

[         ] B. [____] B. Delivery versus payment (“DVP”) through DTC (i.e., on
the Closing Date, the Company shall issue Shares registered in the Investor’s
name and address as set forth below and released by the Transfer Agent directly
to the account(s) at Roth Capital Partners, LLC (“Roth”) identified by the
Investor; upon receipt of such Shares, Roth shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by Roth by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

(I)NOTIFY ROTH OF THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND

 

(II)CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES AND WARRANTS BEING PURCHASED BY THE INVESTOR.

 

 

 

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND THE WARRANTS OR DOES NOT
MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE
WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE CLOSING ALTOGETHER.

 

6.     The executed Warrants shall be delivered to the Investor by mail,
registered in such names and sent to such address as specified by the Investor
below.

 

7.     The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an Associated Person (as such term is defined under the FINRA’s NASD
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

____________________________________________________________________

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

8.     The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated March 12, 2010, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

 

9.     No offer by the Investor to buy Shares and Warrants will be accepted and
no part of the Purchase Price will be delivered to the Company until the
Investor has received the Offering Information and the Company has accepted such
offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or Roth on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

 

 

 

 

10.     The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

 

 

 

 

Number of Shares:                                               

 

Purchase Price per Share:       $                                       

 

Aggregate Purchase Price: $                                            

 

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.75 and rounded down to the nearest whole number):
                                   

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  Dated as of:  March 30, 2012           INVESTOR       By:     Print Name:    
Title:     Address:        

  

Agreed and Accepted
this 30th day of March, 2012:

 

NILE THERAPEUTICS, INC.

 

By:       Title:  

  

 

 

 

annex I




 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.     Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.

 

2.     Agreement to Sell and Purchase the Securities; Placement Agent.

 

2.1     At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

2.2     The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3     Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to
reimburse the Placement Agent for certain expenses in respect of the sale of the
Shares and the Warrants to the Investor.

 

2.4     The Company has entered into a Placement Agency Agreement, dated the
date hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in the Company’s Form 8-K to be filed with the Commission in
connection with the Offering. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

3.    Closings and Delivery of the Securities and Funds.

 

3.1    Closing. The completion of the purchase and sale of the Shares and the
Warrants (the “Closing”) shall occur at a place and time (the “Closing Date”) to
be specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-l promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). At the Closing, (a) the Company shall cause American Stock
Transfer & Trust Company, LLC, the Company’s “Transfer Agent”, to deliver to the
Investor the number of Shares set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
for the number of Warrant Shares set forth on the Signature Page and (c) the
aggregate purchase price for the Shares and the Warrants being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company.

 

 

 

 

3.2  Conditions to the Obligations of the Parties.

 

(a)     Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Shares and the Warrants to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares and the
Warrants being purchased hereunder as set forth on the Signature Page and (ii)
the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

(b)     Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and the Warrants will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares and the Warrants that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agent in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Placement
Agreement, then the Placement Agent may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

 

3.3     Delivery of Funds.

 

(a)     DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery
system, no later than one (1) business day after the execution of this Agreement
by the Investor and the Company, the Investor shall remit by wire transfer the
amount of funds equal to the aggregate purchase price for the Shares and the
Warrants being purchased by the Investor to the following account designated by
the Company:

 

[To be separately provided to the Investor] 

 

(b)     Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the Placement Agent to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares and the Warrants being purchased by the
Investor.

 

 

 

 

3.4     Delivery of Shares.

 

(a)     DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s DWAC delivery system, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares. Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent. Upon the
closing of the Offering, the Company shall direct the Transfer Agent to credit
the Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

 

(b)     Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Placement Agent to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account(s) at the Placement identified by Investor. Upon receipt of such
Shares, the Placement Agent shall promptly electronically deliver such Shares to
the Investor, and simultaneously therewith payment shall be made by the
Placement Agent by wire transfer to the Company.

 

4.    Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1     The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
the Warrants set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein
and the Offering Information.

 

4.2     (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.

 

 

 

 

4.3     (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4     The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
and the Warrants constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares and Warrants. The Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other market or quotation system. The Investor
understands that without an active market, the liquidity of the Warrants will be
limited.

 

4.5     The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

 

4.6     Since the time at which the Placement Agent first contacted such
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales (as
defined herein) involving the Company’s securities). The Investor covenants that
it will not engage in any purchases or sales of the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The Investor agrees that it will not use
any of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

 

 

 

 

5.     Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agent shall be
a third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

 

6.     Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electronic confirmation of receipt and
will be delivered and addressed as follows:

 

(a)     if to the Company, to:

Nile Therapeutics, Inc.
4 West 4th Avenue, Suite 400

San Mateo, California 9440

Attention: Chief Executive Officer
Fax: (415) 875-7075

with a copy (which shall not constitute notice) to:

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, Minnesota 55402

Attention: Christopher J. Melsha

Fax: (612) 492-7077

 

(b)     if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

7.     Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

 

8.     Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

 

9.     Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

 

 

 

10.     Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

 

12.     Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Shares and the Warrants to such
Investor.

 

13.     Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on April 2,
2012 issue a press release announcing the Offering and disclosing all material
information regarding the Offering and (b) as promptly as practicable on April
2, 2012 file a current report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Agreement and the form
of Warrant as exhibits thereto.

 

14.     Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 



 

 



 

15.     Participation Right. For a period of one year from the date hereof (the
“Participation Period”), the Investor shall have the right to participate in any
subsequent offering (a “Subsequent Financing”) of Common Stock or securities
convertible into, exercisable or exchangeable for, or otherwise representing the
right to acquire shares of Common Stock (“Common Stock Equivalents”), other than
an Excluded Issuance, as provided herein. At least three Business Days prior to
the execution of definitive documentation for a Subsequent Financing, the
Company shall deliver to the Investor a written notice (“Pre-Notice”), which
Pre-Notice shall notify the Investor that the Company would like to share with
the Investor certain information which may constitute material non-public
information with regard to the Company and which shall ask the Investor if it
wants to review such information. The Investor shall have the right, exercisable
at any time within 24 hours after its receipt of the Pre-Notice, to notify the
Company whether it wishes to review such information; provided, however that if
such 24-hour period would include a period when the Investor is unable to
respond due to a religious observance, then such 24-hour period shall be deemed
to have commenced upon the termination of such religious observance. Upon the
written request of the Investor, and only upon a request by the Investor, the
Company shall promptly, but in no event later than 12 hours after the receipt of
such request, deliver a subsequent notice to the Investor (a “Subsequent
Financing Notice”). The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, including a description
of the material terms of any Common Stock Equivalents to be offered, and the
expected amount of gross proceeds of such Subsequent Financing (the “Subsequent
Financing Gross Proceeds”). The Investor shall notify the Company in writing
within 24 hours after its receipt of the Subsequent Financing Notice of its
willingness to participate in the Subsequent Financing on the terms described in
the Subsequent Financing Notice, subject to completion of mutually acceptable
documentation; provided, however that if such 24-hour period would include a
period when the Investor is unable to respond due to a religious observance,
then the 24-hour period shall be deemed to have commenced upon the termination
of such religious observance. If the Investor fails to timely respond to a
Pre-Notice or Subsequent Financing Notice, the Investor shall have no right to
participate in the Subsequent Financing. In the event that the Investor timely
notifies the Company that it wishes to participate in the Subsequent Financing,
the Investor shall have the right to participate in the Subsequent Financing in
an amount not to exceed the result obtained by multiplying its Pro Rata Portion
(as defined below) by 30% of the Subsequent Financing Gross Proceeds. As used
herein, “Pro Rata Portion” equals the ratio (expressed as a fraction) of (x) the
aggregate purchase price of the Shares and Warrants purchased by the Investor
pursuant to this Agreement (the “Subscription Amount”) and (y) the aggregate sum
of all of the Subscription Amounts of all investors participating in the
Offering (the “Participating Investors”). The Company shall have the right to
sell any amount of the Subsequent Financing not purchased by the Investor and
the Participating Investors to such investors as it may determine in its sole
discretion; provided, however, that any such sales shall be on terms no more
favorable to the investors than those described in the Subsequent Financing
Notice. Notwithstanding the delivery of any Pre-Notice or Subsequent Financing
Notice, the Company shall have the right to terminate or delay the Subsequent
Financing as it may determine in its sole discretion. The Investor acknowledges
and agrees that, upon its receipt of a Subsequent Financing Notice, the Investor
shall be deemed to be in possession of material non-public information regarding
the Company and agrees to hold such information in confidence and not to
disclose such information to any other person and not to effect any transactions
in the Common Stock until the earlier of (i) the public announcement of the
Subsequent Financing or (ii) the receipt of written notice from the Company that
it has abandoned the Subsequent Financing (which notice shall be given promptly
following a determination by the Company not to proceed with a Subsequent
Financing). As used herein, the term “Excluded Issuance” means: (i) the issuance
of the Securities pursuant to the Offering, including the issuance of the
Warrant Shares upon due exercise of the Warrants; (ii) the issuance of Common
Stock, including options or other incentives to acquire Common Stock, pursuant
to the Company’s employee benefit plans, qualified stock option plans or other
employee compensation plans, in each case as adopted or approved by the
Company’s Board of Directors; (iii) the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof;
provided that the terms of such securities are not amended after the date hereof
to increase the number of shares of Common Stock issuable thereunder or to lower
the exercise or conversion price thereof; and (iv) the issuance of Common Stock
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a entity which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

 

 

 

 

16.     Registration. No later than fifteen (15) business days after the Closing
Date, the Company shall file with the Commission a registration statement on
Form S-1 for the registration under the Securities Act of the issuance of the
Warrant Shares upon exercise of the Warrants and the subsequent resale of the
Warrant Shares (the “Additional Registration Statement”). The Company shall use
its commercially reasonable efforts to cause the Additional Registration
Statement to become effective as promptly as practicable and in no event later
than 90 days after the Closing Date (the “Effectiveness Deadline”) and shall use
its commercially reasonable efforts to maintain the effectiveness and
availability of such registration statement until the earlier of (i) the
expiration of the Warrants in accordance with their terms or (ii) the time no
Warrants remain outstanding. If the Additional Registration Statement is not
declared effective by the Commission on or prior to the Effectiveness Deadline,
the Company will make pro rata payments to each Investor, as liquidated damages
and not as a penalty, in an amount equal to 1.0% of the aggregate amount
invested by such Investor for each 30-day period or pro rata for any portion
thereof following the Effectiveness Deadline during which the Additional
Registration Statement is not effective, subject to an aggregate limit of 12.0%
of the aggregate amount invested by such Investor. Such payments shall
constitute the Investors’ exclusive monetary remedy for such events, but shall
not affect the right of the Investors to seek injunctive relief. Such payments
shall be made to each Investor in cash no later than three (3) business days
after the end of each 30-day period.

 

 

 

 

EXHIBIT A




 

NILE THERAPEUTICS, INC.

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.   The exact name that your Shares and Warrants are to be registered in.  You
may use a nominee name if appropriate:               2.   The relationship
between the Investor and the registered holder listed in response to item 1
above:               3.   The mailing address of the registered holder listed in
response to item 1 above:               4.   The Social Security Number or Tax
Identification Number of the registered holder listed in the response to item 1
above:               5.   Name of DTC Participant (broker-dealer at which the
account or accounts to be credited with the Shares are maintained):            
  6.   DTC Participant Number:               7.   Name of Account at DTC
Participant being credited with the Shares:               8.   Account Number at
DTC Participant being credited with the Shares:    



 

 

 

 

EXHIBIT B


 



FORM OF WARRANT

 



 

 